DETAILED ACTION
This is in response to applicant’s amendment/response filed on 05/12/2022, which has been entered and made of record. Claim(s) 1, 36, 60 have been amended. Claim(s) 1-15, 36-45, 60-72 are pending in the application. The objections to claim 1, 36, 60 have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson et al. (US 20190279438) in view of Goldberg et al. (US 20190235641), Smith et al. (US 11074656), and Robaina et al. (US 20190011703).
Regarding claim 1, Swenson discloses A method of activating an augmented reality (AR) platform scene including information to be presented to a user navigating a real-world, mapped environment (Swenson, “[0011] The mobile device 103 may assist a technician to locate and service one or more defective parts for addressing a fault using augmented reality technology (e.g., using an augmented reality application on the mobile device). [0030] Step 205 may include performing the service with the guide of augmented reality technology. The route and/or instructions in Step 204 may be displayed using augmented reality technology. [0034] the schematics of the locomotive in a cloud-based database are accessible by a mobile device using an augmented reality application so that the technician performing the troubleshooting does not need to read the schematics before the task”), the method comprising: 
 (1) identifying the device from the entered device information as a particular device in an AR database; determining a mapped AR node stored in an AR database that includes the identified device; and determining a location of the determined mapped AR node from the AR database; and determining the AR node landing point based on the location of the mapped AR node (Swenson, “[0025] Step 203 may include determining the location of the mobile device 103. The location of the mobile device 103 may indicate the location of the technician using the mobile device 103. To determine the location of the mobile device 103, one or more images of an object in the vehicle 102 may be captured by an image sensor, e.g., an image sensor on the mobile device 103. The object may include any portion of the vehicle 102, such as one or more parts of the vehicle 102. In some examples, the image sensor includes two cameras for capturing images of the object. [0026] The determined feature(s) may be used to search in the database 101 for identifying the object. Once the object is identified, the relative location of the object in the three-dimensional model of the vehicle is determined and displayed on the mobile device 103. [0027] Step 204 may include displaying a route from the mobile device 103 to a defective part that needs to be serviced. The route may be a graphic overlay with an indicator (e.g., a highlighted line) showing for a technician how to move to a destination for servicing the defective part (e.g., by displaying each next step). [0034] A mobile device with two cameras is pointed to an object in the locomotive. Identification of the object captured and the location of the mobile device in the locomotive are determined by searching the features of the object in a database. An augmented reality application on the mobile device overlays the wires that need to be inspected”); and 
(2) enabling the user to provide image information regarding one or more devices in the real-world, mapped environment in a field of view of a camera of a mobile device of the user (Swenson, “[0018] The mobile device 103 may comprise one or more image sensors. An image sensor may comprise one or more cameras. One or more of the cameras may be a 3D camera. In one example, the mobile device 103 includes two cameras. [0025] In some examples, the image sensor includes two cameras for capturing images of the object. [0034] A mobile device with two cameras is pointed to an object in the locomotive”), 
retrieving a node location associated with the identified node from the map database (Swenson, “[0034] Identification of the object captured and the location of the mobile device in the locomotive are determined by searching the features of the object in a database”); 
selecting the position of the user as the AR node landing point (Swenson, “[0025] Step 203 may include determining the location of the mobile device 103. The location of the mobile device 103 may indicate the location of the technician using the mobile device 103);
causing digital information to be superimposed on a real-world view presented to the user via a display of the mobile device, the digital information being selected based at least in part on the selected AR node landing point (Swenson, “[0027] Step 204 may include displaying a route from the mobile device 103 to a defective part that needs to be serviced. The route may be a graphic overlay with an indicator (e.g., a highlighted line) showing for a technician how to move to a destination for servicing the defective part (e.g., by displaying each next step). [0034] An augmented reality application on the mobile device overlays the wires that need to be inspected”).
On the other hand, Swenson fails to explicitly disclose but Goldberg discloses enabling the user to enter, via a mobile device of the user, device information regarding an identity of a device in the real-world, mapped environment to use as a basis for detecting the AR node landing point (Goldberg, “[0033] The device control engine 120 allows a user to control devices in a physical space such as a building by aiming at the device. For example, when the user aims at a device, the device control engine 120 may use the device identification engine 124 to identify the device at which the user is aiming. [0067] Although in this example, the ID field 522 is shown on the user interface screen 522, in some embodiments the ID of the device is entered by capturing an image of a barcode, QR code, or other type of visual identifier on the controllable device”);
identifying a node, within a map database representing the mapped environment, that corresponds to the object type (Goldberg, “[0046] the user interface screen is generated based on the type of controllable device the user indicated by aiming. In this example, the user interface screen 204 includes an information field 206, an increase control element 208, a temperature field 210, and a decrease control element 212. The information field 206 may, for example, display information about the controllable device 240 such as a device type, a name, a location, and/or a note previously entered by a user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Swenson and Goldberg. That is, adding the entering device ID of Goldberg to determine the device of Swenson, and adding the identifying a node based on the object type of Goldberg to the method of Swenson. The motivation/ suggestion would have been to provide technological improvements that simplify the identification and control of devices within a physical space, such a building (Goldberg, [0018]).
On the other hand, Swenson in view of Goldberg fails to explicitly disclose but Smith discloses enabling a user, via a user interface, to select one of a plurality of modes for detecting an object within the real-world, mapped environment (Smith, col.11, lines 32-48, “As shown in FIG. 4C, the system 130 presents information 420 in the user interface 400 that indicates an image of the insurance card 425 is captured. In the embodiment of FIG. 4C, the autocapture toggle button 415 is in the “ON” position. In an autocapture mode, the system 130 may capture an image of the insurance card 425 responsive to detecting that all quality measurements are above or below a respective threshold measurement. FIG. 4C illustrates that the insurance card 425 adequately fills the guidelines 405, and the lighting, contrast, and focus of the insurance card 425 are sufficient such that the text on the insurance card 425 is legible. If the autocapture mode is off, a user may provide a user input via the user interface 400 to capture an image of the insurance card 425. In some embodiments, the information 420 presented in FIG. 4C may indicate that the insurance card 425 is appropriately positioned within the guidelines 405 and is ready to be captured”);
predicting, by a machine learning (ML) model processing one or more images captured by the camera, an object type (Smith, claim 1, “A method comprising: training, by a processor, a set of images of insurance cards for a machine learning model, wherein inputs to the machine learning model comprise historical data for one or more classifications associated with one or more types of insurance cards during a historical time period, wherein outputs of the machine learning model comprise at least one insurance plan matching at least one classification of the one or more classifications associated with the one or more types of insurance cards. Col.14, lines 33-45, The system 130 outputs 625 a classification of the insurance card using the insurance data model, which allows the system 130 to identify the insurance plan on the insurance card. The classification indicates if the insurance card is associated with a specific type of insurance plan known to the system 130 in the form of, e.g., a Boolean yes/no estimate or a scalar value representing a probability. In other embodiments, the classification may indicate a confidence level that the insurance card matches a stored template of an insurance card, a probability that the insurance card is associated with a specific insurance company, or some combination thereof. The classification of the insurance card is stored in association with the user of the insurance card”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith into the combination of Swenson and Goldberg. That is, adding the mode selecting method of Smith to select how to input the device information of Goldberg and Swenson, and applying the machine learning method to predict the object type of Goldberg and Swenson. The motivation/ suggestion would have been to provide an improved method to identify objects (Smith, col.3, lines 5-8, “The system applies machine learning techniques to the extracted information to improve its classifications of insurance cards and to better identify the insurance plan associated an insurance card”).
On the other hand, Swenson in view of Goldberg and Smith fails to explicitly disclose but Robaina discloses using the retrieved node location and the position of the mobile device with respect to the node location to determine the position of the user (Robaina, “[1632] Image content associated with that object (e.g., a 3D graphic rendition of knee implant) can be presented knowing that object's position relative to the user and other object also in the room. Such image content can be fixed with respect to the reference point or object”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Robaina into the combination of Swenson and Goldberg, Smith, to include all limitations of claim 1. That is, applying the user’s location of Robaina to determine the user’s location of Swenson and Goldberg, Smith. The motivation/ suggestion would have been Different users with different locations and hence perspectives with respect to the object may also see different image content or views thereof depending on their location (Robaina, [1632]).
Regarding claim 36, it recites similar limitations as claim 1, except that it further recites An augmented reality system for use on a mobile user interface device that is communicatively connected to a backend AR computer device, comprising: a mobile user interface application stored on and executed on the mobile user interface device; an AR database stored in the AR backend computer device that stores AR node information associated with a plurality of mapped AR nodes defined within a real-world environment, the AR node information including, for each mapped AR node, an identifier of one or more devices in the real-world environment associated with the mapped AR node and a location in the real-world environment associated with the mapped AR node; and an AR activation application executed by a processor on one or both of the mobile user interface device and the AR backend computer device.
Swenson further discloses An augmented reality system for use on a mobile user interface device that is communicatively connected to a backend AR computer device, comprising: a mobile user interface application stored on and executed on the mobile user interface device (Swenson, “[0011] The mobile device 103 may assist a technician to locate and service one or more defective parts for addressing a fault using augmented reality technology (e.g., using an augmented reality application on the mobile device). [0030] Step 205 may include performing the service with the guide of augmented reality technology. The route and/or instructions in Step 204 may be displayed using augmented reality technology. [0034] the schematics of the locomotive in a cloud-based database are accessible by a mobile device using an augmented reality application so that the technician performing the troubleshooting does not need to read the schematics before the task”); 
an AR database stored in the AR backend computer device that stores AR node information associated with a plurality of mapped AR nodes defined within a real-world environment, the AR node information including, for each mapped AR node, an identifier of one or more devices in the real-world environment associated with the mapped AR node and a location in the real-world environment associated with the mapped AR node (Swenson, “[0006] wherein the database comprises technical information of at least a portion of the locomotive and information related to one or more faults of the locomotive, determining a location of the mobile device in a three-dimensional model of the locomotive in the database based on the image. [0026] The determined feature(s) may be used to search in the database 101 for identifying the object. The features of the unique part, or the pattern and/or distance among the set of parts may be searched in the database 101 to determine the relative location of the unique part or the set of parts in the vehicle 102. [0034] Identification of the object captured and the location of the mobile device in the locomotive are determined by searching the features of the object in a database”); and 
an AR activation application executed by a processor on one or both of the mobile user interface device and the AR backend computer device (Swenson, “[0034] the schematics of the locomotive in a cloud-based database are accessible by a mobile device using an augmented reality application so that the technician performing the troubleshooting does not need to read the schematics before the task”). 
Regarding claim 2, Swenson in view of Goldberg, Smith and Robaina discloses The method of claim 1, wherein, in the first mode, enabling the user to enter device information regarding an identity of a device in the real-world, mapped environment to use as a basis for detecting the AR node landing point, has been disclosed.
On the other hand, Swenson in view of Smith and Robaina fails to explicitly disclose but Goldberg discloses enabling the user to enter metadata associated with a device in the real-world mapped environment, the metadata including unique device identification information as used in a further electronic system associated with the device (Goldberg, “[0033] The device control engine 120 allows a user to control devices in a physical space such as a building by aiming at the device. For example, when the user aims at a device, the device control engine 120 may use the device identification engine 124 to identify the device at which the user is aiming. [0067] Although in this example, the ID field 522 is shown on the user interface screen 522, in some embodiments the ID of the device is entered by capturing an image of a barcode, QR code, or other type of visual identifier on the controllable device”). The same motivation of combining Goldberg to Swenson in claim 1 applies here.
Regarding claim 3, Swenson in view of Goldberg, Smith and Robaina discloses The method of claim 2.
On the other hand, Swenson in view of Smith and Robaina fails to explicitly disclose but Goldberg discloses wherein the metadata incudes a unique device tag associated with an electronic control or maintenance system (Goldberg, “[0067] Although in this example, the ID field 522 is shown on the user interface screen 522, in some embodiments the ID of the device is entered by capturing an image of a barcode, QR code, or other type of visual identifier on the controllable device”). The same motivation of combining Goldberg to Swenson in claim 1 applies here.
Regarding claim 4, Swenson in view of Goldberg, Smith and Robaina discloses The method of claim 2.
On the other hand, Swenson in view of Smith and Robaina fails to explicitly disclose but Goldberg discloses wherein enabling the user to enter metadata associated with a device in the real-world, mapped environment includes presenting, to the user via the user interface, a list of metadata associated with different devices in the real-world environment and enabling the user to select, via the user interface, one of the devices in the real-world environment within the list of metadata (Goldberg, “[0068] In some implementations, the user interface screen 520 may display a dropdown list of controllable devices that can be accessed on a particular network (e.g., the values in the list may be searching the network for controllable devices or by querying a directory of known controllable devices in a building or network). In these implementations, the user may simply select the device from the dropdown list to specify all information needed to interact with the device. [0115] present a list of controllable devices; and receive a user input selecting the controllable device from the list. The list is generated by identifying controllable devices that are available over a network”). The same motivation of combining Goldberg to Swenson in claim 1 applies here.
Regarding claim 5, Swenson in view of Goldberg, Smith and Robaina discloses The method of claim 1, wherein, in the first mode, enabling the user to enter device information regarding an identity of a device in the real-world, mapped environment to use as a basis for detecting the AR node landing point, has been disclosed.
On the other hand, Swenson in view of Smith and Robaina fails to explicitly disclose but Goldberg discloses enabling the user to enter unique device identity information obtained from a device in the real-world, mapped environment (Goldberg, “[0067] Although in this example, the ID field 522 is shown on the user interface screen 522, in some embodiments the ID of the device is entered by capturing an image of a barcode, QR code, or other type of visual identifier on the controllable device”). The same motivation of combining Goldberg to Swenson in claim 1 applies here.
Regarding claim(s) 37-40, they are interpreted and rejected for the same reasons set forth in claim(s) 2-5, respectively.
Claim(s) 6, 7, 8, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson in view of Goldberg, Smith, and Robaina, and further in view of Hulan et al. (US 20210020306).
Regarding claim 6, Swenson in view of Goldberg, Smith and Robaina discloses The method of claim 5.
On the other hand, Swenson in view of Goldberg, Smith and Robaina fails to explicitly disclose but Hulan discloses wherein the unique device identity information obtained from a device in the real-world, mapped environment includes device information printed on the device in the real-world, mapped environment (Hulan, “[0043] In this regard, each record may include a unique identification (ID) of a respective device 220 (e.g., a serial number, media access control address, mobile device identifier, device name, and the like). The unique ID may be affixed to the device (e.g., as a printed label or RFID tag) and captured by a scanner device such as a bar code reader or RFID reader device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hulan into the combination of Swenson and Goldberg, Smith, Robaina, to include all limitations of claim 6. That is, adding the printed label of Hulan to the device of Swenson and Goldberg, Smith, Robaina. The motivation/ suggestion would have been an administrator may, via a terminal device 101, create records for the devices in database 104 (Hulan, [0043]).
Regarding claim 7, Swenson in view of Goldberg, Smith and Robaina discloses The method of claim 5.
On the other hand, Swenson in view of Goldberg, Smith and Robaina fails to explicitly disclose but Hulan discloses wherein the unique device identity information obtained from a device in the real-world, mapped environment includes a device serial number (Hulan, “[0043] In this regard, each record may include a unique identification (ID) of a respective device 220 (e.g., a serial number, media access control address, mobile device identifier, device name, and the like). The unique ID may be affixed to the device (e.g., as a printed label or RFID tag) and captured by a scanner device such as a bar code reader or RFID reader device”). The same motivation of claim 6 applies here.
Regarding claim(s) 41, it is interpreted and rejected for the same reasons set forth in claim(s) 7.
Regarding claim 8, Swenson in view of Goldberg, Smith and Robaina discloses The method of claim 5.
On the other hand, Swenson in view of Goldberg, Smith and Robaina fails to explicitly disclose but Hulan discloses wherein the unique device identity information obtained from a device in the real-world, mapped environment includes device nameplate information (Hulan, “[0043] In this regard, each record may include a unique identification (ID) of a respective device 220 (e.g., a serial number, media access control address, mobile device identifier, device name, and the like). The unique ID may be affixed to the device (e.g., as a printed label or RFID tag) and captured by a scanner device such as a bar code reader or RFID reader device”). The same motivation of claim 6 applies here.
Claim(s) 9, 10, 11, 42, 43, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson in view of Goldberg, Smith, and Robaina, and further in view of Malaprade et al. (US 20200082452).
Regarding claim 9, Swenson in view of Goldberg, Smith and Robaina discloses The method of claim 5, wherein enabling the user to enter unique device identity information obtained from a device in the real-world, mapped environment, has been disclosed.
On the other hand, Swenson in view of Goldberg, Smith and Robaina fails to explicitly disclose but Malaprade discloses enabling the user to scan a QR code printed on or near a product in the real-world, mapped environment and decoding the QR code to determine the unique product identity information (Malaprade, “[0021] the client computing device 104 obtains the product information by decoding information encoded on or in the product (e.g., in a graphical code 132 such as a bar code or QR code, or in a near-field communication (NFC) or radio-frequency identification (RFID) chip) and obtains image data by capturing a color-calibrated image of the product”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Malaprade into the combination of Swenson and Goldberg, Smith, Robaina, to include all limitations of claim 9. That is, adding the decoding QR code of Malaprade to the device of Swenson and Goldberg, Smith, Robaina. The motivation/ suggestion would have been providing a response (e.g., additional product information, product recommendations, and the like) from the backend product computer system (Malaprade, [0017]).
Regarding claim 10, Swenson in view of Goldberg, Smith and Robaina discloses The method of claim 5, wherein enabling the user to enter unique device identity information obtained from a device in the real-world, mapped environment, has been disclosed.
On the other hand, Swenson in view of Goldberg, Smith and Robaina fails to explicitly disclose but Malaprade discloses enabling the user to communicate with a product in the real-world, mapped environment via an RFID tag on or near the product in the real-world, mapped environment to receive RFID information from the RFID tag and decoding the RFID information to determine the unique product identity information (Malaprade, “[0021] the client computing device 104 obtains the product information by decoding information encoded on or in the product (e.g., in a graphical code 132 such as a bar code or QR code, or in a near-field communication (NFC) or radio-frequency identification (RFID) chip) and obtains image data by capturing a color-calibrated image of the product”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Malaprade into the combination of Swenson and Goldberg, Smith, Robaina, to include all limitations of claim 10. That is, adding the decoding RFID of Malaprade to the device of Swenson and Goldberg, Smith, Robaina. The motivation/ suggestion would have been providing a response (e.g., additional product information, product recommendations, and the like) from the backend product computer system (Malaprade, [0017]).
Regarding claim 11, Swenson in view of Goldberg, Smith and Robaina discloses The method of claim 5, wherein enabling the user to enter unique device identity information obtained from a device in the real-world, mapped environment, has been disclosed.
On the other hand, Swenson in view of Goldberg, Smith and Robaina fails to explicitly disclose but Malaprade discloses enabling the user to communicate with a product in the real-world, mapped environment via a near-field communication link, receiving product information via the near-field communication link from the product in the real-world, mapped environment and decoding the received product information to determine the unique product identity information (Malaprade, “[0021] the client computing device 104 obtains the product information by decoding information encoded on or in the product (e.g., in a graphical code 132 such as a bar code or QR code, or in a near-field communication (NFC) or radio-frequency identification (RFID) chip) and obtains image data by capturing a color-calibrated image of the product”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Malaprade into the combination of Swenson and Goldberg, Smith, Robaina, to include all limitations of claim 11. That is, adding the decoding NFC of Malaprade to the device of Swenson and Goldberg, Smith, Robaina. The motivation/ suggestion would have been providing a response (e.g., additional product information, product recommendations, and the like) from the backend product computer system (Malaprade, [0017]).
Regarding claim(s) 42-44, they are interpreted and rejected for the same reasons set forth in claim(s) 9-11, respectively.
Claim(s) 12, 13, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson in view of Goldberg, Smith, and Robaina, and further in view of Allen et al. (US 20180068370).
Regarding claim 12, Swenson in view of Goldberg, Smith and Robaina discloses The method of claim 1, wherein, in the first mode, enabling the user to enter device information regarding an identity of a device in the real-world, mapped environment to use as a basis for detecting the AR node landing point, has been disclosed.
On the other hand, Swenson in view of Goldberg, Smith and Robaina fails to explicitly disclose but Allen discloses providing the user with a set of photos of the real-world, mapped environment, each photo including an image of one or more devices in the real-world, mapped environment and enabling the user to select one of the set of photos to identify a device in the real-world, mapped environment and wherein determining a device identification stored in a database that includes the identified device includes using the selected photo to identify the device identification (Allen, “[0009] The visual identification system may include a user interface adapted for displaying images to the user and receiving selections from the user, an image acquisition device adapted to acquire an image of the product, an image analysis device coupled to the image acquisition device, adapted to analyze the image to identify image features, a product database having prestored images with image features relating to a plurality of products, each image also having associated product information, an image search device coupled to the image analysis device and the product database adapted to search the image features of the product database to find similar product images and provide the similar product images to the user to select. The image search device may be further adapted to receive the product image selected, and identify product identification information from the selected product image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Allen into the combination of Swenson and Goldberg, Smith, Robaina, to include all limitations of claim 12. That is, adding the interface of selecting images of Allen to enter the device ID of Swenson and Goldberg, Smith, Robaina. The motivation/ suggestion would have been to aid customers in finding a correct replacement part for a product from a picture of the product taken by the customer (Allen, [0002]).
Regarding claim(s) 45, it is interpreted and rejected for the same reasons set forth in claim(s) 12.
Regarding claim 13, Swenson in view of Goldberg, Smith and Robaina, Allen discloses The method of claim 12, wherein one device identification associated with one mapped AR nodes, has been disclosed.
On the other hand, Swenson in view of Goldberg, Smith and Robaina fails to explicitly disclose but Allen discloses wherein each of the set of photos depicts one or more devices associated with one of the device identification (Allen, “[0009] The visual identification system may include a user interface adapted for displaying images to the user and receiving selections from the user, an image acquisition device adapted to acquire an image of the product, an image analysis device coupled to the image acquisition device, adapted to analyze the image to identify image features, a product database having prestored images with image features relating to a plurality of products, each image also having associated product information, an image search device coupled to the image analysis device and the product database adapted to search the image features of the product database to find similar product images and provide the similar product images to the user to select. The image search device may be further adapted to receive the product image selected, and identify product identification information from the selected product image”). The same motivation of claim 12 applies here.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson in view of Goldberg, Smith, and Robaina, and further in view of Reeves et al. (US 20190272661).
Regarding claim 14, Swenson in view of Goldberg, Smith and Robaina discloses The method of claim 1, wherein enabling the user to enter unique device identity information obtained from a device in the real-world, mapped environment, has been disclosed.
On the other hand, Swenson in view of Smith and Robaina fails to explicitly disclose but Goldberg discloses in the second mode, further including identifying an AR node, within the map database, that corresponds to the object type, the estimated location being determined by an inertial measurement unit of the mobile device (Goldberg, “[0027] some implementations include an augmented reality (AR) system in which a user wears a head-mounted display that can overlay content on the user's field of view. [0030] Implementations of the sensor system 116 may also include other sensors, including, for example, an inertial motion unit (IMU) 134, a light sensor, an audio sensor, an image sensor, a distance and/or proximity sensor, a contact sensor such as a capacitive sensor, a timer, and/or other sensors and/or different combination(s) of sensors. In some implementations, the positioning system 126 may use the sensor system 116 to determine a location and orientation of the computing device 102 within a physical space and/or to recognize features or objects within the physical space. [0066] In some implementations, the value selected/entered for the device type may be used to identify the functionality of the device, the commands used to interact with the device, and to select a user interface for interacting with device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Goldberg into the combination of Swenson, Smith and Robaina. The motivation/ suggestion would have been to provide technological improvements that simplify the identification and control of devices within a physical space, such a building (Goldberg, [0018]).
On the other hand, Swenson in view of Goldberg, Smith and Robaina fails to explicitly disclose but Reeves discloses identifying an AR node, within the map database, is within a threshold distance of an estimated location of the mobile device (Reeves, “[0041] Client device 100c and client application 220, using positioning unit 140, capture location data for client device 100b (e.g., 48.858093, 2.294694 or something nearby, such as 48.85092, 2.294696). That data is provided to server 300. Server application 320 and/or client application 220 make a query containing that location data to geolocation database 420. Geolocation database 420 identifies object 601a, which indicates that Avatar Object Identifier 502b is associated with that particular location (which is also stored in location data 603) or is within a threshold distance (e.g., 100 feet) from that particular location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Reeves into the combination of Swenson, Goldberg, Smith and Robaina. The motivation/ suggestion would have been to provide a precise object location in the database, and enable the user is within a certain distance with the object.
Claim(s) 60-65, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson et al. (US 20190279438) in view of Goldberg et al. (US 20190235641).
Regarding claim 60, Swenson discloses An augmented reality platform for operating with a mobile user interface device that is communicatively connected to an AR backend computer device, comprising: a mobile user interface application stored on and executed on the mobile user interface device (Swenson, “[0011] The mobile device 103 may assist a technician to locate and service one or more defective parts for addressing a fault using augmented reality technology (e.g., using an augmented reality application on the mobile device). [0030] Step 205 may include performing the service with the guide of augmented reality technology. The route and/or instructions in Step 204 may be displayed using augmented reality technology. [0034] the schematics of the locomotive in a cloud-based database are accessible by a mobile device using an augmented reality application so that the technician performing the troubleshooting does not need to read the schematics before the task”); 
an AR database stored in the AR backend computer device that stores AR node information for each of a plurality of mapped AR nodes, the AR node information including, for each mapped AR node, an identifier of one or more devices in the real-world environment associated with the mapped AR node and a location in the real-world environment associated with the mapped AR node (“[0006] wherein the database comprises technical information of at least a portion of the locomotive and information related to one or more faults of the locomotive, determining a location of the mobile device in a three-dimensional model of the locomotive in the database based on the image. [0026] The determined feature(s) may be used to search in the database 101 for identifying the object. The features of the unique part, or the pattern and/or distance among the set of parts may be searched in the database 101 to determine the relative location of the unique part or the set of parts in the vehicle 102. [0034] Identification of the object captured and the location of the mobile device in the locomotive are determined by searching the features of the object in a database”); and 
an AR activation routine executed by a processor on one or both of the mobile user interface device and the AR backend computer device (Swenson, “[0034] the schematics of the locomotive in a cloud-based database are accessible by a mobile device using an augmented reality application so that the technician performing the troubleshooting does not need to read the schematics before the task”), 
wherein the activation routine enables a user to enter device information in the real-world environment to use as a basis for detecting an AR node landing point; determines an identity of an AR node as stored in an AR database from the entered device information; determines a landing point location of a user using the stored location of the identified mapped AR node; and causes digital information to be presented to the user via a display of the mobile user interface device, the digital information being selected based at least in part on the determined landing point location of the user (Swenson, “[0025] Step 203 may include determining the location of the mobile device 103. The location of the mobile device 103 may indicate the location of the technician using the mobile device 103. To determine the location of the mobile device 103, one or more images of an object in the vehicle 102 may be captured by an image sensor, e.g., an image sensor on the mobile device 103. The object may include any portion of the vehicle 102, such as one or more parts of the vehicle 102. In some examples, the image sensor includes two cameras for capturing images of the object. [0026] The determined feature(s) may be used to search in the database 101 for identifying the object. Once the object is identified, the relative location of the object in the three-dimensional model of the vehicle is determined and displayed on the mobile device 103. [0027] Step 204 may include displaying a route from the mobile device 103 to a defective part that needs to be serviced. The route may be a graphic overlay with an indicator (e.g., a highlighted line) showing for a technician how to move to a destination for servicing the defective part (e.g., by displaying each next step). [0034] A mobile device with two cameras is pointed to an object in the locomotive. Identification of the object captured and the location of the mobile device in the locomotive are determined by searching the features of the object in a database. An augmented reality application on the mobile device overlays the wires that need to be inspected”).
On the other hand, Swenson fails to explicitly disclose but Goldberg discloses wherein the activation routine enables a user, via the user interface, to enter device information regarding an identity of a device in the real-world environment (Goldberg, “[0033] The device control engine 120 allows a user to control devices in a physical space such as a building by aiming at the device. For example, when the user aims at a device, the device control engine 120 may use the device identification engine 124 to identify the device at which the user is aiming. [0067] Although in this example, the ID field 522 is shown on the user interface screen 522, in some embodiments the ID of the device is entered by capturing an image of a barcode, QR code, or other type of visual identifier on the controllable device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Swenson and Goldberg. That is, adding the entering device ID of Goldberg to determine the device of Swenson. The motivation/ suggestion would have been to provide technological improvements that simplify the identification and control of devices within a physical space, such a building (Goldberg, [0018]).
Regarding claim 61, Swenson in view of Goldberg discloses The AR system of claim 60. 
On the other hand, Swenson fails to explicitly disclose but Goldberg discloses wherein the AR activation routine enables the user to enter device information regarding an identity of a device in the real-world environment by enabling the user to enter metadata associated with a device in the real-world environment, the metadata including unique device identification information as used in a further electronic system associated with the devices in the real-world environment (Goldberg, “[0033] The device control engine 120 allows a user to control devices in a physical space such as a building by aiming at the device. For example, when the user aims at a device, the device control engine 120 may use the device identification engine 124 to identify the device at which the user is aiming. [0067] Although in this example, the ID field 522 is shown on the user interface screen 522, in some embodiments the ID of the device is entered by capturing an image of a barcode, QR code, or other type of visual identifier on the controllable device”). The same motivation of claim 60 applies here.
Regarding claim 62, Swenson in view of Goldberg discloses The AR system of claim 61. 
On the other hand, Swenson fails to explicitly disclose but Goldberg discloses the metadata incudes a unique device tag associated with an electronic control or maintenance system (Goldberg, “[0067] Although in this example, the ID field 522 is shown on the user interface screen 522, in some embodiments the ID of the device is entered by capturing an image of a barcode, QR code, or other type of visual identifier on the controllable device”). The same motivation of claim 60 applies here.
Regarding claim 63, Swenson in view of Goldberg discloses The AR system of claim 61. 
On the other hand, Swenson fails to explicitly disclose but Goldberg discloses wherein the AR activation routine enables the user to enter metadata associated with a device in the real-world environment by presenting, to the user via the mobile user interface device, a list of metadata associated with different devices in the real-world environment and enables the user to select, via the mobile user interface device, one of the devices in the real-world environment within the list (Goldberg, “[0068] In some implementations, the user interface screen 520 may display a dropdown list of controllable devices that can be accessed on a particular network (e.g., the values in the list may be searching the network for controllable devices or by querying a directory of known controllable devices in a building or network). In these implementations, the user may simply select the device from the dropdown list to specify all information needed to interact with the device. [0115] present a list of controllable devices; and receive a user input selecting the controllable device from the list. The list is generated by identifying controllable devices that are available over a network”). The same motivation of claim 60 applies here.
Regarding claim 64, Swenson in view of Goldberg discloses The AR system of claim 60. 
On the other hand, Swenson fails to explicitly disclose but Goldberg discloses wherein the AR activation routine enables the user to enter device information regarding an identity of a device in the real-world environment by enabling the user to enter unique device identity information obtained from a device in the real-world environment (Goldberg, “[0033] The device control engine 120 allows a user to control devices in a physical space such as a building by aiming at the device. For example, when the user aims at a device, the device control engine 120 may use the device identification engine 124 to identify the device at which the user is aiming. [0067] Although in this example, the ID field 522 is shown on the user interface screen 522, in some embodiments the ID of the device is entered by capturing an image of a barcode, QR code, or other type of visual identifier on the controllable device”). The same motivation of claim 60 applies here.
Regarding claim 65, Swenson in view of Goldberg discloses The AR system of claim 64. 
On the other hand, Swenson fails to explicitly disclose but Goldberg discloses wherein the unique device identity information obtained from a device in the real-world environment includes device information disposed on the device in the real-world environment (Goldberg, “[0067] Although in this example, the ID field 522 is shown on the user interface screen 522, in some embodiments the ID of the device is entered by capturing an image of a barcode, QR code, or other type of visual identifier on the controllable device”). The same motivation of claim 60 applies here.
Regarding claim 70, Swenson in view of Goldberg discloses The AR system of claim 60, wherein Swenson discloses the AR activation routine determines a landing point location of a user using the stored location of the identified mapped AR node by setting the landing point location of the user as the stored location of the identified mapped AR node (Swenson, “[0006] wherein the solution data identifies a defective part in the locomotive; capturing an image of an object associated with the locomotive with an image sensor on the mobile device; determining a location of the mobile device in a three-dimensional model of the locomotive in the database based on the image. [0034] Identification of the object captured and the location of the mobile device in the locomotive are determined by searching the features of the object in a database. An augmented reality application on the mobile device overlays the wires that need to be inspected”).
Claim(s) 66, 67, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson et al. (US 20190279438) in view of Goldberg et al. (US 20190235641), and further in view of Malaprade et al. (US 20200082452).
Regarding claim 66, Swenson in view of Goldberg discloses The AR system of claim 60, wherein the AR activation routine enables the user to enter device information regarding an identity of a device in the real-world environment, has been disclosed.
On the other hand, Swenson in view of Goldberg fails to explicitly disclose but Malaprade discloses enabling the user to scan a QR code printed on or near a product in the real- world environment and decoding the QR code to determine the unique product identity information (Malaprade, “[0021] the client computing device 104 obtains the product information by decoding information encoded on or in the product (e.g., in a graphical code 132 such as a bar code or QR code, or in a near-field communication (NFC) or radio-frequency identification (RFID) chip) and obtains image data by capturing a color-calibrated image of the product”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Malaprade into the combination of Swenson and Goldberg, to include all limitations of claim 66. That is, adding the decoding QR code of Malaprade to the device of Swenson and Goldberg. The motivation/ suggestion would have been providing a response (e.g., additional product information, product recommendations, and the like) from the backend product computer system (Malaprade, [0017]).
Regarding claim 67, Swenson in view of Goldberg discloses The AR system of claim 60, wherein the AR activation routine enables the user to enter device information regarding an identity of a device in the real-world environment, has been disclosed.
On the other hand, Swenson in view of Goldberg fails to explicitly disclose but Malaprade discloses enabling the user to communicate with a product in the real-world environment via an RFID tag on or near the product in the real-world environment, receiving RFID information from the RFID tag and decoding the RFID information to determine the unique product identity information (Malaprade, “[0021] the client computing device 104 obtains the product information by decoding information encoded on or in the product (e.g., in a graphical code 132 such as a bar code or QR code, or in a near-field communication (NFC) or radio-frequency identification (RFID) chip) and obtains image data by capturing a color-calibrated image of the product”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Malaprade into the combination of Swenson and Goldberg, to include all limitations of claim 67. That is, adding the decoding RFID of Malaprade to the device of Swenson and Goldberg. The motivation/ suggestion would have been providing a response (e.g., additional product information, product recommendations, and the like) from the backend product computer system (Malaprade, [0017]).
Regarding claim 68, Swenson in view of Goldberg discloses The AR system of claim 60, wherein the AR activation routine enables the user to enter device information regarding an identity of a device in the real-world environment, has been disclosed.
On the other hand, Swenson in view of Goldberg fails to explicitly disclose but Malaprade discloses enabling the user to communicate with a product in the real-world environment via a near-field communication link, receiving product information via the near- field communication link from the product in the real-world environment and decoding the received product information to determine the unique product identity information (Malaprade, “[0021] the client computing device 104 obtains the product information by decoding information encoded on or in the product (e.g., in a graphical code 132 such as a bar code or QR code, or in a near-field communication (NFC) or radio-frequency identification (RFID) chip) and obtains image data by capturing a color-calibrated image of the product”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Malaprade into the combination of Swenson and Goldberg, to include all limitations of claim 68. That is, adding the decoding NFC of Malaprade to the device of Swenson and Goldberg. The motivation/ suggestion would have been providing a response (e.g., additional product information, product recommendations, and the like) from the backend product computer system (Malaprade, [0017]).
Claim(s) 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson et al. (US 20190279438) in view of Goldberg et al. (US 20190235641), and further in view of Allen et al. (US 20180068370).
Regarding claim 69, Swenson in view of Goldberg discloses The AR system of claim 60, wherein the AR activation routine determines a mapped AR node stored in the AR database that includes the identified device using the selected device ID to identify the mapped AR node, has been disclosed.
On the other hand, Swenson in view of Goldberg fails to explicitly disclose but Allen discloses wherein the activation routine enables the user to enter device information regarding an identity of a device in the real-world environment by providing the user with a set of photos of the real-world environment, each photo including an image of one or more devices in the real-world environment and enabling the user to select one of the set of photos to identify a device in the real-world environment (Allen, “[0009] The visual identification system may include a user interface adapted for displaying images to the user and receiving selections from the user, an image acquisition device adapted to acquire an image of the product, an image analysis device coupled to the image acquisition device, adapted to analyze the image to identify image features, a product database having prestored images with image features relating to a plurality of products, each image also having associated product information, an image search device coupled to the image analysis device and the product database adapted to search the image features of the product database to find similar product images and provide the similar product images to the user to select. The image search device may be further adapted to receive the product image selected, and identify product identification information from the selected product image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Allen into the combination of Swenson and Goldberg, to include all limitations of claim 69. That is, adding the interface of selecting images of Allen to enter the device ID of Swenson and Goldberg. The motivation/ suggestion would have been to aid customers in finding a correct replacement part for a product from a picture of the product taken by the customer (Allen, [0002]).
Claim(s) 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson et al. (US 20190279438) in view of Goldberg et al. (US 20190235641), and further in view of Robaina et al. (US 20190011703).
Regarding claim 71, Swenson in view of Goldberg discloses The AR system of claim 60.
On the other hand, Swenson in view of Goldberg fails to explicitly disclose but Robaina discloses wherein the AR activation routine determines a landing point location of a user using the stored location of the identified mapped AR node by enabling the user to specify the user's location with respect to the stored location of the identified mapped AR node and using the specified user's location as the landing point location of the user (Robaina, “[1346] wherein the head-mounted display is configured to set a point of reference based on said database of object locations and to project an image into the eye of a user such that the image appears to be fixed with respect to the point of reference. [1626] This image may be a real-time image in some cases and/or may appear overlaid on the patient. Additionally, as discussed above, the user can potentially manipulate the image, for example, to select a desired view of the rendered image. [1631] a user can select a virtual location relative to the object from which to view the object. [1632] Effectively, the head mounted display device(s) can image objects in an environment and record their location in a database and a location in that database of locations (e.g., the patient's knee or chest) can used as the frame of reference from which the location and orientation of one or more displayed images are determined based on their selected perspective/location with respect to that frame of reference”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Robaina into the combination of Swenson and Goldberg, to include all limitations of claim 71. That is, applying the user’s location of Robaina to determine the user’s location of Swenson and Goldberg. The motivation/ suggestion would have been Different users with different locations and hence perspectives with respect to the object may also see different image content or views thereof depending on their location. (Robaina, [1632]).
Claim(s) 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson et al. (US 20190279438) in view of Goldberg et al. (US 20190235641), and further in view of Harris et al. (US 20210136509).
Regarding claim 72, Swenson in view of Goldberg discloses The AR system of claim 60.
On the other hand, Swenson in view of Goldberg fails to explicitly disclose but Harris discloses wherein the AR activation routine determines a landing point location of a user using the stored location of the identified mapped AR node by using image processing to detect the user's location with respect to the stored location of the identified mapped AR node and using the detected user's location as the landing point location of the user (Harris, “[0114] the user U is viewing the virtual scene 760 overlaid on the physical environment 701 in real-time via a display of a computing device 730 while the playback devices 702 play back the associated virtual media audio 766 out loud in the room 750. As described in greater detail below, the MPS 700 may transmit the locations 750a-750c of the playback devices 702 relative to the user U to a virtual media content provider (“VMP”) to enable playback of spatial audio by the playback devices 702. The spatial audio may include one or more aural cues that enable the user U to spatially perceive the locations of the virtual objects 760 within the physical environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Harris into the combination of Swenson and Goldberg, to include all limitations of claim 72. That is, applying the user’s location of Harris to determine the user’s location of Swenson and Goldberg. The motivation/ suggestion would have been providing a more realistic, immersive experience for the user U (Harris, [0114]).	
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, it recites, inter alia, predicting, by a machine learning (ML) model processing one or more images captured by the camera, an object associated with a mapped AR node, determining a more accurate position of the user with respect to the mapped AR node in the real-world environment, and using the more accurate position of the user with respect to the mapped AR node in the real-world, mapped environment to cause further digital information to be superimposed on a real-world view presented to the user via a display of the mobile device.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Response to Arguments
Applicant's arguments filed on 05/12/2022 have been fully considered but they are not persuasive. 
The applicant submits: a. The Office action does not identify detecting an AR node landing point in the cited art (Remarks, page 17).
The examiner respectfully disagrees. As addressed in the claim mapping above, Swenson discloses “[0025] Step 203 may include determining the location of the mobile device 103. The location of the mobile device 103 may indicate the location of the technician using the mobile device 103. [0034] A mobile device with two cameras is pointed to an object in the locomotive. Identification of the object captured and the location of the mobile device in the locomotive are determined by searching the features of the object in a database. An augmented reality application on the mobile device overlays the wires that need to be inspected”. Therefore, “the location of the mobile device” corresponds to an AR node landing point in the claims. Furthermore, claim 1 recites “selecting the position of the user as the AR node landing point”, which further affirms that the prior art Swenson reads on the claim limitation “detecting an AR node landing point”.
The applicant submits: b. The Office action does not identify (1) when the user selects a first mode of the plurality of modes [or] (2) when the user selects a second mode of the plurality of modes (Remarks, page 18).
The examiner respectfully disagrees. Smith, col.11, lines 32-48 and FIG. 4C discloses enabling a user, via a user interface, to select one of a plurality of modes for detecting an object within the real-world, mapped environment. Especially, the user can select, via a user interface, one of a plurality of modes (e.g., autocapture mode ON or OFF).
The applicant submits: c. The Office action falsely equates the binary classification of Smith to the claimed predicting (Remarks, page 18).
The examiner respectfully disagrees. Smith discloses “col.14, lines 33-45, The system 130 outputs 625 a classification of the insurance card using the insurance data model, which allows the system 130 to identify the insurance plan on the insurance card. The classification indicates if the insurance card is associated with a specific type of insurance plan known to the system 130 in the form of, e.g., a Boolean yes/no estimate or a scalar value representing a probability. In other embodiments, the classification may indicate a confidence level that the insurance card matches a stored template of an insurance card, a probability that the insurance card is associated with a specific insurance company, or some combination thereof. The classification of the insurance card is stored in association with the user of the insurance card”. The classification of the insurance card corresponds to the object type. Specifically, the classification could be one class among a variety of classes, and indicates if the insurance card is associated with a specific type of insurance plan known to the system 130 in the form of, e.g., a Boolean yes/no estimate or a scalar value representing a probability. “Binary classification” was not cited in the claim mapping, neither found in the Smith prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        5/21/2022